

	

		II

		109th CONGRESS

		1st Session

		S. 1244

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 14, 2005

			Mr. Grassley (for

			 himself and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to allow individuals a deduction for qualified long-term care insurance

		  premiums, use of such insurance under cafeteria plans and flexible spending

		  arrangements, and a credit for individuals with long-term care

		  needs.

	

	

		1.Short titleThis Act may be cited as the

			 Long-Term Care and Retirement Security

			 Act of 2005.

		2.Treatment of premiums

			 on qualified long-term care insurance contracts

			(a)In

			 generalPart VII of

			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 additional itemized deductions) is amended by redesignating section 224 as

			 section 225 and by inserting after section 223 the following new

			 section:

				

					224.Premiums on

				qualified long-term care insurance contracts

						(a)In

				generalIn the case of an

				individual, there shall be allowed as a deduction an amount equal to the

				applicable percentage of the amount of eligible long-term care premiums (as

				defined in section 213(d)(10)) paid during the taxable year for coverage for

				the taxpayer and the taxpayer’s spouse and dependents under a qualified

				long-term care insurance contract (as defined in section 7702B(b)).

						(b)Applicable

				percentageFor purposes of

				subsection (a), the applicable percentage shall be determined in accordance

				with the following table:

							

								

									

										For taxable years

						beginning in calendar year—The applicable percentage is—

										

									

									

										2005, 2006, or 200725

										

										200835

										

										200965

										

										2010 or thereafter100.

										

									

								

							

						(c)Coordination

				with other deductionsAny

				amount paid by a taxpayer for any qualified long-term care insurance contract

				to which subsection (a) applies shall not be taken into account in computing

				the amount allowable to the taxpayer as a deduction under section 162(l) or

				213(a).

						.

			(b)Long-Term care

			 insurance permitted to be offered under cafeteria plans and flexible spending

			 arrangements

				(1)Cafeteria

			 plansThe last sentence of

			 section 125(f) of such Code (defining qualified benefits) is amended by

			 inserting before the period at the end ; except that such term shall

			 include the payment of premiums for any qualified long-term care insurance

			 contract (as defined in section 7702B) to the extent the amount of such payment

			 does not exceed the eligible long-term care premiums (as defined in section

			 213(d)(10)) for such contract.

				(2)Flexible

			 spending arrangementsSection

			 106 of such Code (relating to contributions by an employer to accident and

			 health plans) is amended by striking subsection (c) and redesignating

			 subsection (d) as subsection (c).

				(c)Conforming

			 amendments

				(1)Section 62(a) of such Code is amended by

			 inserting before the last sentence at the end the following new

			 paragraph:

					

						(21)Premiums on

				qualified long-term care insurance contractsThe deduction allowed by section

				224.

						.

				(2)Sections 223(b)(4)(B), 223(d)(4)(C),

			 223(f)(3)(B), 3231(e)(11), 3306(b)(18), 3401(a)(22), 4973(g)(1), and

			 4973(g)(2)(B)(i) of such Code are each amended by striking section

			 106(d) and inserting section 106(c).

				(3)Section 6041 of such Code is

			 amended—

					(A)in subsection (f)(1) by striking (as

			 defined in section 106(c)(2)), and

					(B)by adding at the end the following new

			 subsection:

						

							(h)Flexible spending

				arrangement definedFor

				purposes of this section, a flexible spending arrangement is a benefit program

				which provides employees with coverage under which—

								(1)specified incurred expenses may be

				reimbursed (subject to reimbursement maximums and other reasonable conditions),

				and

								(2)the maximum amount of reimbursement which

				is reasonably available to a participant for such coverage is less than 500

				percent of the value of such coverage.

								In the case of an insured plan, the

				maximum amount reasonably available shall be determined on the basis of the

				underlying

				coverage..

					(4)The table of sections for part VII of

			 subchapter B of chapter 1 of such Code is amended by striking the last item and

			 inserting the following new items:

					

						

							Sec. 224. Premiums on qualified

				long-term care insurance contracts.

							Sec. 225. Cross

				reference.

						

						.

				(d)Effective

			 dates

				(1)In

			 generalExcept as provided in

			 paragraph (2), the amendments made by this section shall apply to taxable years

			 beginning after December 31, 2004.

				(2)Cafeteria plans

			 and flexible spending arrangementsThe amendments made by subsection (b) shall

			 apply to taxable years beginning after December 31, 2006.

				3.Credit for taxpayers

			 with long-term care needs

			(a)In

			 generalSubpart A of part IV

			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to

			 nonrefundable personal credits) is amended by inserting after section 25B the

			 following new section:

				

					25C.Credit for taxpayers

				with long-term care needs

						(a)Allowance of

				credit

							(1)In

				generalThere shall be

				allowed as a credit against the tax imposed by this chapter for the taxable

				year an amount equal to the applicable credit amount multiplied by the number

				of applicable individuals with respect to whom the taxpayer is an eligible

				caregiver for the taxable year.

							(2)Applicable

				credit amountFor purposes of

				paragraph (1), the applicable credit amount shall be determined in accordance

				with the following table:

								

									

										

											For taxable years

						beginning in calendar year—The applicable credit amount is—

											

										

										

											2005$1,000

											

											20061,500

											

											20072,000

											

											20082,500

											

											2009 or thereafter3,000.

											

										

									

								

							(b)Limitation based

				on adjusted gross income

							(1)In

				generalThe amount of the

				credit allowable under subsection (a) shall be reduced (but not below zero) by

				$100 for each $1,000 (or fraction thereof) by which the taxpayer’s modified

				adjusted gross income exceeds the threshold amount. For purposes of the

				preceding sentence, the term modified adjusted gross income means

				adjusted gross income increased by any amount excluded from gross income under

				section 911, 931, or 933.

							(2)Threshold

				amountFor purposes of

				paragraph (1), the term threshold amount means—

								(A)$150,000 in the case of a joint return,

				and

								(B)$75,000 in any other case.

								(3)IndexingIn the case of any taxable year beginning

				in a calendar year after 2005, each dollar amount contained in paragraph (2)

				shall be increased by an amount equal to the product of—

								(A)such dollar amount, and

								(B)the medical care cost adjustment determined

				under section 213(d)(10)(B)(ii) for the calendar year in which the taxable year

				begins, determined by substituting August 2004 for August

				1996 in subclause (II) thereof.

								If any increase determined under the

				preceding sentence is not a multiple of $50, such increase shall be rounded to

				the next lowest multiple of $50.(c)DefinitionsFor purposes of this section—

							(1)Applicable

				individual

								(A)In

				generalThe term

				applicable individual means, with respect to any taxable year, any

				individual who has been certified, before the due date for filing the return of

				tax for the taxable year (without extensions), by a physician (as defined in

				section 1861(r)(1) of the Social Security

				Act) as being an individual with long-term care needs described in

				subparagraph (B) for a period—

									(i)which is at least 180 consecutive days,

				and

									(ii)a portion of which occurs within the

				taxable year.

									Notwithstanding the preceding

				sentence, a certification shall not be treated as valid unless it is made

				within the 391/2 month period ending on such due date (or

				such other period as the Secretary prescribes).(B)Individuals with

				long-term care needsAn

				individual is described in this subparagraph if the individual meets any of the

				following requirements:

									(i)The individual is at least 6 years of age

				and—

										(I)is unable to perform (without substantial

				assistance from another individual) at least 3 activities of daily living (as

				defined in section 7702B(c)(2)(B)) due to a loss of functional capacity,

				or

										(II)requires substantial supervision to protect

				such individual from threats to health and safety due to severe cognitive

				impairment and is unable to perform, without reminding or cuing assistance, at

				least 1 activity of daily living (as so defined) or to the extent provided in

				regulations prescribed by the Secretary (in consultation with the Secretary of

				Health and Human Services), is unable to engage in age appropriate

				activities.

										(ii)The individual is at least 2 but not 6

				years of age and is unable due to a loss of functional capacity to perform

				(without substantial assistance from another individual) at least 2 of the

				following activities: eating, transferring, or mobility.

									(iii)The individual is under 2 years of age and

				requires specific durable medical equipment by reason of a severe health

				condition or requires a skilled practitioner trained to address the

				individual’s condition to be available if the individual’s parents or guardians

				are absent.

									(2)Eligible

				caregiver

								(A)In

				generalA taxpayer shall be

				treated as an eligible caregiver for any taxable year with respect to the

				following individuals:

									(i)The taxpayer.

									(ii)The taxpayer’s spouse.

									(iii)An individual with respect to whom the

				taxpayer is allowed a deduction under section 151(c) for the taxable

				year.

									(iv)An individual who would be described in

				clause (iii) for the taxable year if section 151(c) were applied by

				substituting for the exemption amount an amount equal to the sum of the

				exemption amount, the standard deduction under section 63(c)(2)(C), and any

				additional standard deduction under section 63(c)(3) which would be applicable

				to the individual if clause (iii) applied.

									(v)An individual who would be described in

				clause (iii) for the taxable year if—

										(I)the requirements of clause (iv) are met

				with respect to the individual, and

										(II)the requirements of subparagraph (B) are

				met with respect to the individual in lieu of the support test under subsection

				(c)(1)(D) or (d)(1)(C) of section 152.

										(B)Residency

				testThe requirements of this

				subparagraph are met if an individual has as his principal place of abode the

				home of the taxpayer and—

									(i)in the case of an individual who is an

				ancestor or descendant of the taxpayer or the taxpayer’s spouse, is a member of

				the taxpayer’s household for over half the taxable year, or

									(ii)in the case of any other individual, is a

				member of the taxpayer’s household for the entire taxable year.

									(C)Special rules

				where more than 1 eligible caregiver

									(i)In

				generalIf more than 1

				individual is an eligible caregiver with respect to the same applicable

				individual for taxable years ending with or within the same calendar year, a

				taxpayer shall be treated as the eligible caregiver if each such individual

				(other than the taxpayer) files a written declaration (in such form and manner

				as the Secretary may prescribe) that such individual will not claim such

				applicable individual for the credit under this section.

									(ii)No

				agreementIf each individual

				required under clause (i) to file a written declaration under clause (i) does

				not do so, the individual with the highest adjusted gross income shall be

				treated as the eligible caregiver.

									(iii)Married

				individuals filing separatelyIn the case of married individuals filing

				separately, the determination under this subparagraph as to whether the husband

				or wife is the eligible caregiver shall be made under the rules of clause (ii)

				(whether or not one of them has filed a written declaration under clause

				(i)).

									(d)Identification

				requirementNo credit shall

				be allowed under this section to a taxpayer with respect to any applicable

				individual unless the taxpayer includes the name and taxpayer identification

				number of such individual, and the identification number of the physician

				certifying such individual, on the return of tax for the taxable year.

						(e)Taxable year

				must be full taxable yearExcept in the case of a taxable year closed

				by reason of the death of the taxpayer, no credit shall be allowable under this

				section in the case of a taxable year covering a period of less than 12

				months.

						.

			(b)Conforming

			 amendments

				(1)Section 6213(g)(2) of such Code is amended

			 by striking and at the end of subparagraph (L), by striking the

			 period at the end of subparagraph (M) and inserting , and, and

			 by inserting after subparagraph (M) the following new subparagraph:

					

						(N)an omission of a correct TIN or physician

				identification required under section 25C(d) (relating to credit for taxpayers

				with long-term care needs) to be included on a

				return.

						.

				(2)The table of sections for subpart A of part

			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the

			 item relating to section 25B the following new item:

					

						

							Sec. 25C. Credit for taxpayers

				with long-term care

				needs.

						

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2004.

			4.Additional consumer

			 protections for long-term care insurance

			(a)Additional

			 protections applicable to long-Term care insuranceSubparagraphs

			 (A) and (B) of section 7702B(g)(2) of the Internal Revenue Code of 1986

			 (relating to requirements of model regulation and Act) are amended to read as

			 follows:

				

					(A)In

				generalThe requirements of

				this paragraph are met with respect to any contract if such contract

				meets—

						(i)Model

				regulationThe following

				requirements of the model regulation:

							(I)Section 6A (relating to guaranteed renewal

				or noncancellability), other than paragraph (5) thereof, and the requirements

				of section 6B of the model Act relating to such section 6A.

							(II)Section 6B (relating to prohibitions on

				limitations and exclusions) other than paragraph (7) thereof.

							(III)Section 6C (relating to extension of

				benefits).

							(IV)Section 6D (relating to continuation or

				conversion of coverage).

							(V)Section 6E (relating to discontinuance and

				replacement of policies).

							(VI)Section 7 (relating to unintentional

				lapse).

							(VII)Section 8 (relating to disclosure), other

				than sections 8F, 8G, 8H, and 8I thereof.

							(VIII)Section 11 (relating to prohibitions

				against post-claims underwriting).

							(IX)Section 12 (relating to minimum

				standards).

							(X)Section 13 (relating to requirement to

				offer inflation protection).

							(XI)Section 25 (relating to prohibition against

				preexisting conditions and probationary periods in replacement policies or

				certificates).

							(XII)The provisions of section 26 relating to

				contingent nonforfeiture benefits, if the policyholder declines the offer of a

				nonforfeiture provision described in paragraph (4).

							(ii)Model

				ActThe following

				requirements of the model Act:

							(I)Section 6C (relating to preexisting

				conditions).

							(II)Section 6D (relating to prior

				hospitalization).

							(III)The provisions of section 8 relating to

				contingent nonforfeiture benefits, if the policyholder declines the offer of a

				nonforfeiture provision described in paragraph (4).

							(B)DefinitionsFor purposes of this paragraph—

						(i)Model

				provisionsThe terms

				model regulation and model Act mean the long-term

				care insurance model regulation, and the long-term care insurance model Act,

				respectively, promulgated by the National Association of Insurance

				Commissioners (as adopted as of October 2000).

						(ii)CoordinationAny provision of the model regulation or

				model Act listed under clause (i) or (ii) of subparagraph (A) shall be treated

				as including any other provision of such regulation or Act necessary to

				implement the provision.

						(iii)DeterminationFor purposes of this section and section

				4980C, the determination of whether any requirement of a model regulation or

				the model Act has been met shall be made by the

				Secretary.

						.

			(b)Excise

			 taxParagraph (1) of section

			 4980C(c) of the Internal Revenue Code of 1986 (relating to requirements of

			 model provisions) is amended to read as follows:

				

					(1)Requirements of

				model provisions

						(A)Model

				regulationThe following

				requirements of the model regulation must be met:

							(i)Section 9 (relating to required disclosure

				of rating practices to consumer).

							(ii)Section 14 (relating to application forms

				and replacement coverage).

							(iii)Section 15 (relating to reporting

				requirements).

							(iv)Section 22 (relating to filing requirements

				for marketing).

							(v)Section 23 (relating to standards for

				marketing), including inaccurate completion of medical histories, other than

				paragraphs (1), (6), and (9) of section 23C.

							(vi)Section 24 (relating to

				suitability).

							(vii)Section 29 (relating to standard format

				outline of coverage).

							(viii)Section 30 (relating to requirement to

				deliver shopper's guide).

							The requirements referred to in

				clause (vi) shall not include those portions of the personal worksheet

				described in Appendix B relating to consumer protection requirements not

				imposed by section 4980C or 7702B.(B)Model

				ActThe following

				requirements of the model Act must be met:

							(i)Section 6F (relating to right to

				return).

							(ii)Section 6G (relating to outline of

				coverage).

							(iii)Section 6H (relating to requirements for

				certificates under group plans).

							(iv)Section 6J (relating to policy

				summary).

							(v)Section 6K (relating to monthly reports on

				accelerated death benefits).

							(vi)Section 7 (relating to incontestability

				period).

							(C)DefinitionsFor purposes of this paragraph, the terms

				model regulation and model Act have the meanings

				given such terms by section

				7702B(g)(2)(B).

						.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to policies issued more than 1 year after the date of

			 the enactment of this Act.

			5.Treatment of exchanges

			 of long-term care insurance contracts

			(a)In

			 generalSubsection (a) of

			 section 1035 of the Internal Revenue Code of 1986 (relating to exchanges of

			 insurance policies) is amended by striking the period at the end of paragraph

			 (3) and inserting ; or and by adding at the end the following

			 new paragraph:

				

					(4)a qualified long-term care insurance

				contract for another qualified long-term care insurance

				contract.

					.

			(b)Qualified

			 long-Term care insurance contractSubsection (b) of section 1035 of such Code

			 (relating to definitions) is amended by adding at the end the following new

			 paragraph:

				

					(4)Qualified

				long-term care insurance contractThe term qualified long-term care

				insurance contract means—

						(A)any qualified long-term care insurance

				contract (as defined in section 7702B), and

						(B)any contract which is treated as such by

				section 321(f)(2) of the Health Insurance

				Portability and Accountability Act of

				1996.

						.

			(c)Effective

			 date

				(1)In

			 generalThe amendments made

			 by this section shall apply to exchanges after December 31, 1997.

				(2)Waiver of

			 limitationsIf the credit or

			 refund of any overpayment of tax with respect to a taxable year ending before

			 the date of the enactment of this Act resulting from the application of section

			 1035(a)(4) of the Internal Revenue Code of 1986, as added by this section, is

			 prevented at any time by the operation of any law or rule of law (including res

			 judicata), such credit or refund may nevertheless be allowed or made if the

			 claim therefor is filed before the close of the 1-year period beginning on the

			 date of the enactment of this Act.

				

